Citation Nr: 1235673	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-28 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as an anxiety disorder and diagnosed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1992 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the claim currently on appeal.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder, claimed as anxiety and diagnosed as schizophrenia.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination regarding the etiology of his psychiatric disorder(s) in December 2007 (and an addendum was prepared in January 2008).  According to the VA examiner, the Veteran's depression and anxiety were not related to his service-connected low back condition.  The examiner offered no opinion regarding direct service connection, despite noting in the examination report that the Veteran reported symptomatology during his active military service.  

The Veteran has repeatedly asserted that he first noticed psychiatric symptomatology during active military service and he has also submitted an undated letter from his wife noting problems adjusting to military service.  The Veteran also testified during his August 2012 hearing that he sought mental health treatment during military service but that he was denied.  Finally, the Veteran and his wife have also suggested that the time the Veteran was AWOL in service reflected his in-service mental struggles.  The record reflects that the Veteran was discharged for going AWOL.  Nonetheless, VA issued an Administrative Decision in March 2006 characterizing the Veteran's service as honorable.  

The Veteran should be afforded a new VA examination in which an opinion regarding direct service connection is provided.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Upon examination, the examiner should consider the Veteran's lay statements regarding in-service symptomatology, as well as the assertions of the Veteran's wife of problems adjusting to his job with the military.  The examiner should also offer an opinion as to whether the Veteran's current psychiatric disorder was caused by, or aggravated by, his service-connected back disability.  While the previous VA examiner of December 2007 opined that a psychiatric disorder was not caused by a service-connected back disability, no opinion was provided regarding aggravation.  

Finally, the most recent evidence of VA medical treatment in the claims file is dated May 2011.  VA treatment records prepared since this time should be obtained and incorporated into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since May 2011 should be obtained and incorporated into the Veteran's claims file.  

2.  The Veteran should be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the physician designated to examine the Veteran, and the examination report should reflect review of these items.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis (es).  

The examiner should identify the correct psychiatric disorder(s) and address the following: 

(a) Is it at least as likely as not that the Veteran suffers from any psychiatric disorder that manifested during, or as a result of, active military service?  In formulating an opinion, the examiner should consider and discuss the Veteran's and his wife's statements regarding in-service and chronic symptomatology.  The examiner should also consider and discuss whether the time the Veteran was AWOL may be reflective of in-service psychiatric symptomatology.  

(b) If it is determined that the Veteran's psychiatric disability(s) did not manifest during, or as a result of, active military service, the examiner should opine as to whether it is at least as likely as not that this disability is 1) caused by or 2) aggravated by the Veteran's service-connected low back disability.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale for all opinions expressed must be provided and the Veteran's lay statements of chronic symptomatology must be considered and discussed.  

3.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

4.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


